 



EXHIBIT 10.19

MINDSPEED TECHNOLOGIES, INC.

2003 LONG-TERM INCENTIVES PLAN

RESTRICTED STOCK AWARD TERMS AND CONDITIONS

            In accordance with a determination of the Board of Directors of
Mindspeed Technologies, Inc., you have been awarded Restricted Stock pursuant to
the Company’s 2003 Long-Term Incentives Plan (the “Plan”). Capitalized terms
used herein but not otherwise defined shall have the meanings assigned to such
terms in the Plan.

            The Restricted Stock has been granted to you upon the following
terms and conditions:



1.   Earning of Restricted Stock

     You shall be deemed to have earned the Restricted Stock subject to this
Agreement on the earlier of:



(a)   the vesting provisions as established in your Grant Letter; or   (b)  
your death or Disability (as defined in Section 10).



2.   Retention of Certificates for Restricted Stock and Dividends

     To facilitate implementation of the provisions of this Agreement,
certificates for the Restricted Stock and any dividends or distributions thereon
or in respect thereof (“Dividends”), whether in cash or otherwise (including but
not limited to additional shares of Stock, other securities of the Company or
securities of another entity, any such shares or other securities being
collectively referred to herein as “Stock Dividends”) shall be delivered to and
held by the Company, or shall be held in book-entry form subject to the
Company’s instructions, until you shall have earned the Restricted Stock in
accordance with the provisions of paragraph 1, provided that unless you shall
have earlier earned the Restricted Stock, the Restricted Stock will not be
issued, and no dividends will be paid or distributions made thereon prior to
thirty days after your hire date. Additionally, you agree to provide such other
documents appropriate to effectuate the purpose and intent of this Agreement as
the Company may reasonably request from time to time.

 



--------------------------------------------------------------------------------



 



3.   Voting Rights

     Notwithstanding the retention by the Company of certificates (or the right
to give instructions with respect to shares held in book-entry form) for the
Restricted Stock and any Stock Dividends, you shall be entitled to vote the
Restricted Stock and any Stock Dividends held by the Company in accordance with
paragraph 2, unless and until such shares have been forfeited in accordance with
paragraph 5.



4.   Delivery of Earned Restricted Stock

     As promptly as practicable after you shall have been deemed to have earned
the Restricted Stock in accordance with paragraph 1, the Company shall deliver
to you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Stock by bequest or inheritance) the Restricted
Stock, together with any Dividends then held by the Company (or subject to its
instructions).



5.   Forfeiture of Unearned Restricted Stock and Dividends

     Notwithstanding any other provision of this Agreement, (a) if at any time
it shall become impossible for you to earn any of the Restricted Stock in
accordance with this Agreement, or (b) unless determined otherwise by the
Committee, in the event of a Termination of Employment (as defined below), all
unearned Restricted Stock, together with any Dividends thereon, shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the unearned Restricted Stock
theretofore issued, together with any Dividends thereon, shall be transferred to
the Company. For purposes of this paragraph, “Termination of Employment” shall
mean your termination of your employment as an employee of the Company for any
reason, or the Company terminating your employment for Cause (as defined in
Section 10), provided that (i) death, (ii) Disability, (iii) a transfer from the
Company to a Subsidiary or affiliate of the Company, whether or not
incorporated, or vice versa, or from one Subsidiary or affiliate of the Company
to another and (iv) a leave of absence, duly authorized in writing by the
Company, shall not be deemed a Termination of Employment.



6.   Transferability

     The Restricted Stock award is not transferable by you otherwise than (i) by
will or by laws of descent and distribution, (ii) by gift to members of your
immediate family, (iii) to a trust established for the benefit of your immediate
family members only, (iv) to a partnership in which your immediate family
members are the only partners or (v) as otherwise determined by the Committee.
For purposes of this plan, “immediate family” shall mean your spouse and
natural,

 



--------------------------------------------------------------------------------



 



  adopted or step-children and grandchildren. Notwithstanding any transfer of
the Restricted Stock award or portion thereof, the transferred Restricted Stock
award shall continue to be subject to the Plan and this Agreement’s terms and
conditions as were applicable to you immediately prior to the transfer, as if
the Restricted Stock award had not been transferred.



7.   Withholding

     The Company shall have the right, in connection with the delivery of the
Restricted Stock and any Dividends subject to this agreement, (i) to deduct from
any payment otherwise due by the Company to you or any other person receiving
delivery of the Restricted Stock and any Dividends an amount equal to the taxes
required to be withheld by law with respect to such delivery, (ii) to require
you or any other person receiving such delivery to pay to it an amount
sufficient to provide for any such taxes so required to be withheld or (iii) to
sell such number of the Restricted Stock and any Stock Dividends as may be
necessary so that the net proceeds of such sale shall be an amount sufficient to
provide for any such taxes so required to be withheld.



8.   Data Privacy

     If you are an Employee providing services to the Company or one of its
Subsidiaries at a location outside the United States, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this document by and among, as
applicable, the Company or its Subsidiaries (your “Employer”), for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

     You understand that the Company, its Subsidiaries and your Employer hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in the Company or its Subsidiaries, details of all
Restricted Stock awards or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of

 



--------------------------------------------------------------------------------



 



  Stock acquired upon vesting of the Restricted Stock award. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or withdraw the consents herein
by contacting in writing your local human resources representative. You
understand that withdrawal of consent may affect your participation in the Plan.



9.   Applicable Law

     This agreement and the Company’s obligation to deliver Restricted Stock and
any Dividends hereunder shall be governed by the State of Delaware, without
regard to its conflicts of laws principles, and the Federal law of the United
States.



10.   Definitions



(a)   Cause: (i) A felony conviction of a Participant; (ii) the commission by a
Participant of an act of fraud or embezzlement against the Company and/or a
Subsidiary; (iii) willful misconduct or gross negligence materially detrimental
to the Company and/or a Subsidiary; (iv) the Participant’s continued failure to
implement reasonable requests or directions received in the course of his or her
employment; (v) the Participant’s wrongful dissemination or use of confidential
or proprietary information; or (vi) the intentional and habitual neglect by the
Participant of his or her duties to the Company and/or a Subsidiary.   (b)  
Disability: Permanent and total disability within the meaning of the Company’s
long-term disability plan, as it may be amended from time to time, or, if there
is no such plan, as determined by the Committee.   (c)   Grant Letter: The
letter from the Company granting the Restricted Stock to the Employee.

 